Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/18/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-11 and 13-14, elected claims, are pending and are presented for examination.  
Election/Restrictions
Election of specie I (Figs. 1-10) was made without traverse in the reply filed on 11/18/2021.  Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by ROOS et al (US 20160268875 A1).   
As for claim 1, ROOS discloses an electric pump device, comprising: 
a motor (12); 
an inverter substrate (20, 44) [0045] electrically connected to the motor; 
a housing for housing the motor and the inverter substrate (see below); and 
a pump portion (100) [0002-0003, 0005, 0068] driven by power of the motor; 
wherein the housing comprises: 
a motor housing portion ( 98, Fig. 6) for housing the motor (12); and 
an inverter housing portion (14, 16, Fig.3) for housing the inverter substrate, 
wherein the motor housing portion comprises at least one strut portion (90b) fixed to the inverter substrate and extending in the inverter housing portion (Fig. 6). 

As for claim 10, ROOS discloses the electric pump device according to claim 1, wherein the motor comprises: a rotor having a shaft (34) extending along a central axis, and a stator facing the rotor in a radial direction [0003, 0051]; the motor and the inverter substrate are aligned in an axial direction (Fig. 6); the motor housing portion (98, Fig. 6) comprises: a housing tube portion in which the motor is housed, and a collar portion extending outward in the radial direction from an end portion of the housing tube portion on one side in the axial direction (Fig. 6); and the strut portion is arranged at the collar portion and extend from the collar portion toward the one side in the axial direction (Fig. 6).

the second member is fixed to the collar portion (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ROOS et al (US 20160268875 A1) in view of Park et al (US 20170374758 A1).   

in a plan view of the inverter substrate, the plurality of strut portions is disposed apart from each other at positions, except the strut portions overlapping an outer peripheral portion of the inverter substrate. 
Park shows an electric pump device (unit 100 has pump mode) [0008], wherein the inverter substrate (310) is shaped that strut portions (screw mountings) overlapping an outer peripheral portion of the inverter substrate (Figs. 2-3, 6).  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the feature for simpler structure between motor housing, inverter housing and inverter substrate.  

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ROOS et al (US 20160268875 A1).   
As for claim 3, ROOS is silent to explicitly disclose the electric pump device according to claim 1, wherein the motor housing portion is made of metal.   It is well-known in the art that the housing typically made of metal (official notice)   Example prior arts are listed in “prior art made of record”. It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the motor housing made of metal for mechanical strength.  
As for claim 4, ROOS discloses the electric pump device according to claim 1, and since the motor housing portion (98, Fig. 6) is shown by a single member, it is obvious before the effective filing date of the claimed invention to a person of ordinary 
As for claim 5, ROOS discloses the electric pump device according to claim 1, wherein the inverter housing portion comprises: a first member (16) facing one plate surface of a pair of plate surfaces of the inverter substrate; and a second member (14) facing the other plate surface of the pair of plate surfaces, wherein the second member is disposed between the motor housing portion (82) and the first member (16), except the strut portion penetrates the second member. 
However, ROOS discloses electronics carrier (18) penetrates the strut portion (Fig. 3), and having electronics carrier (18) as a second member in Fig. 7.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for simpler structure. 
As for claim 6, ROOS as modified discloses the electric pump device according to claim 5, wherein the second member (now 18) has a through hole (80) into which the strut portion is inserted.
As for claim 9, ROOS the electric pump device according to claim 1, wherein ROOS describes [0068] “the electric motor 12 is coupled in terms of drive to an oil pump (not illustrated in any more detail), and is situated at least partially in an oil of an oil sump 100”.  Since Fig. 7 shows space left in a housing 24 below the motor 12, it is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the motor housing portion at least partially houses the pump portion, in order to couple a pump with the motor.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROOS et al (US 20160268875 A1) in view of CHIKAOKA ( US 20160245283 A1).  
As for claim 7, ROOS as modified discloses the electric pump device according to claim 5, wherein the second member is fixed to the motor housing portion by a fixing screw (see 22, 96, Figs. 3, 6), except the second member has a part made of resin.  
CHIKAOKA discloses [0035] that control part casing 44 made of resin.  It is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed material using a material known in the art.  Resin is good for electric insulation where inverter substrate is electric current flowing device. 

Prior Art Made of Record
The prior art made of record are considered pertinent to applicant's disclosure. 
For official notice in claim 3, 
CHIKAOKA (US 20160076539 A1) at para.0028.   
Kiehlneker et al (US 20170321794 A1) at para.0017.   

Allowable Subject Matter
Claims 8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834